On Motion to Dismiss.
Mare, J.
Alter, mortgagee, obtained an order of seizure and sale against O’Brien, the mortgagor; and the mortgaged property was adjudicated to him for $8000. Johnson took a rule on Alter and the sheriff, in the nature of a third opposition, claiming out of the price of the sale $350. There was judgment in his favor for $131; and Alter appealed. Johnson moves to dismiss the appeal, on the ground that the amount in controversy is not sufficient to give this court jurisdiction.
In Picard & Weil vs. Wade, we reviewed the jurisprudence pertinent to this question, and held that it was established, beyond controversy, “that an appeal will lie from a judgment on an intervention or third opposition claiming less than the appealable amount, where the demand of plaintiff is for an appealable amount.” 30 An. 625.
The motion to dismiss is overruled.